NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3438
                                       ___________


                   In Re: SAMSON RESOURCES CORPORATION,
                               Reorganized Debtor,

                                 Calvin D. Williams,
                                                 Appellant
                       ____________________________________


                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-18-cv-00084)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 April 12, 2019
       Before: GREENAWAY, JR., RESTREPO and FUENTES, Circuit Judges

                             (Opinion filed October 4, 2019)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Calvin D. Williams appeals from the order of the District Court affirming an order

of the Bankruptcy Court that disallowed his claim in this Chapter 11 bankruptcy

proceeding. We will affirm as well.

                                              I.

       Samson Resources Corporation and certain of its affiliates (collectively,

“Samson”) operate in the oil and gas industries. Samson filed a Chapter 11 petition in

2015, and the Bankruptcy Court confirmed the Plan in 2017.

       This appeal concerns Samson’s working interest in a mineral-rights lease executed

in 1949 by appellant Williams’s great-grandfather, Will Seamster. That lease granted to

a predecessor-in-interest of Samson the rights to oil and gas from a tract of land in

Louisiana that the parties refer to as the “Seamster Tract.” Seamster retained a royalty

interest in oil and gas produced from the Seamster Tract. Over the years, that royalty

interest has passed to and been divided among Seamster’s many heirs, including

Williams. Samson acquired its working interest in the lease in 2003 and, since then, it

has produced mostly gas from the Seamster Tract and has paid royalties to Williams and

the other inheritors of Seamster’s royalty interest.

       As part of its bankruptcy, Samson sought to sell its working interest in the

Seamster Tract lease to a third-party. Williams objected to the sale and claimed, inter

alia, that the 1949 lease was fraudulent and invalid from the outset or had terminated by

non-production by 1959. The Bankruptcy Court held a full evidentiary hearing on his

objection and overruled it after concluding that the 1949 lease was valid as a factual

matter. The Bankruptcy Court also concluded in the alternative that applicable Louisiana

                                              2
law barred Williams from challenging the lease both because Williams had accepted

benefits thereunder (i.e., his royalty payments) and because the prescriptive period for

challenging the lease had long expired. Williams appealed the Bankruptcy Court’s ruling

to the District Court, but his appeal was untimely and the District Court dismissed it on

that basis. We affirmed that dismissal. See In re Samson Res. Corps., 726 F. App’x 162,

165 (3d Cir.), cert. denied, 139 S. Ct. 340 (2018).

       Williams also filed a proof of claim in the Bankruptcy Court claiming that Samson

owed him an unspecified amount for fraud and misappropriation of funds. Williams once

again argued that the 1949 lease was invalid (which he presumably believed would have

entitled him to more money). He also argued that Samson had otherwise miscalculated

his royalties. After Samson objected to Williams’s claim, the Bankruptcy Court once

again held a full evidentiary hearing, sustained the objection, and disallowed the claim.

       Williams appealed that ruling to the District court as well, and the District Court

affirmed. The District Court concluded (as had the Bankruptcy Court) that Williams was

collaterally estopped from contesting the validity of the 1949 lease again. The District

Court also concluded that his challenges to that lease were precluded by and lacked merit

under applicable Louisiana law. Finally, the District Court concluded that Williams had

not challenged Samson’s calculation of his royalties, had not presented any evidence on

that issue, and thus had provided “no evidentiary basis to rule in his favor.” (ECF No. 28

at 13.) Williams now appeals to us. 1


1
 In his pro se notice of appeal, Williams purports to represent the interests of 10 other
holders of royalty interests in the Seamster Tract who also filed unsuccessful claims in
                                             3
                                              II.

       The District Court had jurisdiction to review the Bankruptcy Court’s order under

28 U.S.C. § 158(a), and we have jurisdiction to review it under 28 U.S.C. §§ 158(d)(1)

and 1291. Like the District Court, we review the Bankruptcy Court’s legal conclusions

de novo, its factual findings for clear error, and its exercise of discretion for abuse

thereof. See In re KB Toys Inc., 736 F.3d 247, 251 n.6 (3d Cir. 2013).

       Having carefully reviewed the record and the parties’ briefs, we will affirm

substantially for the reasons explained by the Bankruptcy Court and the District Court.

The Bankruptcy Court held a full hearing on Williams’s claim, and both that court and

the District Court thoroughly explained why it lacks merit. Williams argues on appeal

that “this case is not about” any of the issues on which the District Court ruled and is

instead about the underlying validity of the 1949 lease. As the District Court explained,

however, Williams is collaterally estopped from relitigating the validity of the lease in

this proceeding.

       Williams challenges that ruling for the first time in his reply brief. Williams

forfeited that challenge by failing to raise it in his opening brief, see Garza v. Citigroup

Inc., 881 F.3d 277, 284-85 (3d Cir. 2018), and it also lacks merit. As the District Court

explained, all of the requirements of collateral estoppel, also called issue preclusion, are

satisfied here—Williams previously litigated the validity of the lease, the Bankruptcy


the Bankruptcy Court (but who do not appear to have appealed to the District Court).
Williams may not do so pro se. See Murray ex rel. Purnell v. City of Phila., 901 F.3d
169, 170-71 (3d Cir. 2018). Thus, we address only Williams’s own claim.

                                               4
Court adjudicated that issue, and its adjudication was necessary to its decision. See

United States v. 5 Unlabeled Boxes, 572 F.3d 169, 173 (3d Cir. 2009). 2

       Williams argues that collateral estoppel does not apply because he previously

challenged the validity of the lease in the context of his objection to Samson’s sale of its

working interest, not his proof of claim. That distinction does not matter for purposes of

collateral estoppel, which (unlike res judicata in the sense of claim preclusion) focuses on

issues rather than claims. See id. at 173-74. Thus, we agree with the courts below that

Williams was collaterally estopped from contesting the validity of the 1949 lease again.

Williams has not otherwise raised any meaningful challenge to the lower courts’ rulings

and, in light of his pro se status, we note that we perceive no basis for one.

                                             III.

For these reasons, we will affirm the judgment of the District Court. Williams’s request

in his opening brief for appointment of counsel is denied.




2
  The Bankruptcy Court adjudicated the validity of the lease in approving the sale of
Samson’s working interest. Williams’s appellate challenges to that ruling were still
ongoing when the Bankruptcy Court and District Court applied collateral estoppel in this
case (Williams’s appeal was still pending in this Court when the Bankruptcy Court ruled,
and his petition for certiorari was still pending in the United States Supreme Court when
the District Court ruled). As the District Court recognized, these circumstances did not
prevent application of collateral estoppel. See 5 Unlabeled Boxes, 572 F.3d at 175. The
Bankruptcy Court and the District Court could have waited to apply collateral estoppel
until Williams’s appeals were resolved, but they were not required to do so. See id. In
any event, any concerns in that regard “have now been allayed” because the Supreme
Court has since denied Williams’s petition for certiorari. Id.
                                              5